Title: To Thomas Jefferson from Christiana de Hanstein, 22 June 1804
From: Hanstein, Christiana de
To: Jefferson, Thomas


          
            Sir!
            Unterstein in Eichsfeld near Gottingue Jun 22th 1804.
          
           My repeated letter, I have the honour to offer You, is occasionned by the request, if there is still a member of the family of John Anderson to New-York. I am obliged to You, if Ye let know me, as soon as possible, the fate of that family, what seems to be dead, because I have had many a year since no answer to my letters. If Mr. Anderson, his wife, who is my sister, or their childern are dead, then I am the only heiress of their fortune, and therefore I wish to know it; if they live, I pray You, to give them these few lines. And then I intreat You too, You may have the bounty, of sending my an attest, that my father Wilkinson in that pernicious American war has lost all his fortune, consisting of 8000 pounds, a circumstance, which will be known You as good, as hundred others. For these services I would be thankful all my life, and hoping soon an answer I am respectful 
          Sir’s obedient servant
        